[sonusimage3105.jpg]
 
[sonusnet105.jpg]


Exhibit 10.5






May 1, 2015




PERSONAL AND CONFIDENTIAL


Peter Polizzi
By email

Dear Peter:


This consulting agreement (“Agreement”) is effective as of May 1, 2015
(“Effective Date”), by and between Sonus Networks, Inc. (“Sonus”) and Peter
Polizzi (“Consultant”). Sonus and Consultant hereby agree to the following:
1. Title, Term, and Termination. Sonus will retain Consultant as “Advisor to the
CEO,” and Consultant will accept such retention, commencing as of the Effective
Date of this Agreement and terminating on September 30, 2015. This Agreement may
be terminated by Consultant for any reason or no reason upon thirty (30) days
written notice to Sonus. Sonus may terminate this Agreement only for cause.
2. Compensation. Consultant shall be paid $10,000 per month during the term of
this Agreement, as compensation for all services rendered. Consultant shall have
the responsibility for the payment of all federal, state and local taxes for any
compensation payable to Consultant hereunder; provided, however, to the extent
required by law, the Company may withhold from compensation payable to
Consultant all applicable federal, state and local withholding taxes.
3. Independent Contractor. The parties agree that Consultant is an independent
contractor, and no other relationship, status, or legal organization shall be
implied or created by this Agreement. Consultant shall have no power or
authority to bind the Company or act on behalf of the Company in any manner.


4. Confidential Information. The terms of the Non-Disclosure Agreement (“NDA”)
between the Company and the Consultant of even date herewith in the form
attached hereto is hereby incorporated by reference. The terms of the
Confidentiality, Non-Competition and Assignment of Inventions Agreement, earlier
signed by Consultant as a full-time employee, shall survive the signature of the
NDA.


5. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the Commonwealth of Massachusetts, without
regard to its choice of law principles, and the parties agree that all disputes
will be submitted to courts in Massachusetts.
* * *
 
 
 
Sonus Networks, Inc.
 
Peter Polizzi
 
 
 
/s/ Jeffrey M. Snider
 
/s/ Peter Polizzi
Signed: Jeffrey M. Snider
 
Date: May 1, 2015
Title: Chief Administrative Officer
 
 
Date: May 1, 2015
 
 


[sonusfooterimage105.jpg]

--------------------------------------------------------------------------------






Non-Disclosure Agreement


This NON-DISCLOSURE AGREEMENT (“Agreement”), effective as of the date of
execution by both parties (the “Effective Date”), is between Sonus Networks,
Inc. including its subsidiaries and affiliates, with offices located at 4
Technology Park Drive, Westford, Massachusetts 01886 (the “Company”) and Peter
Polizzi with offices/address located at 5 Colonial Road, Port Washington, New
York (the “Recipient”). The Company would like the Recipient to provide services
(“Services”) as a contractor or consultant to the Company and, to further these
ends, the Company may disclose Confidential Information (as defined below) to
the Recipient to assist the Recipient in performing such Services. This
Agreement covers information that has been previously disclosed by the Company
and information that will be disclosed by the Company on or after the Effective
Date.


1.    "Confidential Information" shall mean all commercially valuable,
proprietary and confidential information and trade secrets with respect to the
Company’s business and products, whether of a technical, business or other
nature (including, without limitation, know-how and information relating to the
technology, customers, business plans, promotional and marketing activities,
finances and other business affairs of Company), that has been or is disclosed
to Recipient or is otherwise learned by Recipient in the course of its
discussions or business dealings with, or its physical or electronic access to
the premises of, the Company, and that has been identified as being proprietary
and/or confidential or that by the nature of the circumstances surrounding the
disclosure or receipt ought to be treated as proprietary and confidential.


2.    The Recipient agrees that all Confidential Information of the Company
shall (a) remain the secret and confidential property of Company, which the
Recipient will hold and protect in secrecy and confidence using all reasonable
precautions including, but not limited to, using precautions no less stringent
than those employed by the Recipient to protect its own Confidential Information
but in no event less than a reasonable degree of care; (b) not be used for any
purpose other than evaluation and/or provision of the Services; (c) not be
disclosed to any person other than those employees or consultants of the
Recipient who have a need to know the Confidential Information to perform the
Services (and the Recipient shall be responsible for any breach of this
Agreement by any of them); and (d) not be recorded or copied except to the
extent specifically authorized by the Company in writing. In addition, without
prior written consent of the Company, the Recipient will not disclose the fact
that the Services are being contemplated by or provided to the Company.
3.    The restrictions set forth above shall not apply to information that the
Recipient can establish (a) is now or subsequently becomes in the public domain;
(b) is lawfully received by the Recipient from a third party not bound in a
confidential relationship to the Company; (c) was already in the Recipient’s
possession at the time such information was disclosed by the Company to the
Recipient; or (d) was independently developed by the Recipient without use of
the information disclosed under this Agreement. If a portion or aspect of the
Confidential Information becomes generally known, only that portion or aspect
shall not be governed by this Agreement and all other aspects of the
Confidential Information shall remain subject to the provisions of this
Agreement.
4.    The Recipient shall destroy or return to the Company, at the Company’s
request, all Confidential Information (including, without limitation, any
copies, extracts or other reproductions in whole or in part of such Confidential
Information) within ten (10) days of any such request by the Company and the
individual or officer of the Recipient supervising such destruction shall
certify in writing to the Company that such destruction occurred. Any oral
Confidential Information shall be kept confidential subject to this Agreement.
5.    The Recipient agrees not to decompile, reverse engineer or disassemble any
portion of the Company’s products.
6.All information is provided “as is” and without any warranty, express, implied
or otherwise, regarding its accuracy or performance.
7.If a Recipient becomes compelled by law or court order to disclose
Confidential Information of the Company, the Recipient will provide the Company
with prompt notice of such requirement so the Company may seek a protective
order or other appropriate remedy. If such protective order or other remedy is
not obtained, the Recipient agrees to furnish only that portion of the
Confidential Information that it is advised by legal counsel is required by
applicable law or court order, and such disclosure will not result in any
liability hereunder.
8.    The Recipient acknowledges that any violation of this Agreement may have a
material adverse effect upon, and result in irreparable damage to, the Company
and that, in the event of any such violation, without limiting any other
available remedies, the Company shall be entitled to seek an injunction and
other equitable relief, without the need for proving actual damages or the
posting of a bond. No failure or delay by either party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise or any
right, power or privilege.
9.    The Recipient certifies that none of the Company’s Confidential
Information, or any portion thereof, will be exported to any country in
violation of any applicable export control laws or regulations.
10.    From time to time during the term of this Agreement, the Company may
disclose information related to future products, features or enhancements in
order to support and obtain feedback for the Company’s vision and strategy for
development efforts and plans (“Product Roadmap”). Development efforts and plans
are subject to change at any time, without notice. The Company provides no
assurances that the Company will introduce future products, features or
enhancements described in a presentation containing Product Roadmap information,
and the Company assumes no responsibility to introduce such products, features
or enhancements.
11.    This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and may only be amended by a writing signed
by both parties. Either party may terminate this Agreement upon sixty (60) days
written notice to the other party. Notwithstanding the foregoing, the
obligations of the parties contained in this Agreement shall survive
indefinitely and continue beyond the termination of this Agreement. If any
provision of this Agreement is found invalid or unenforceable under any
applicable law, such invalidity or unenforceability shall not affect the
validity or enforceability of the remaining portions of this Agreement. This
Agreement will be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts without regard to its rules regarding conflicts of
law. The parties irrevocably submit to the exclusive jurisdiction of the courts
of the Commonwealth of Massachusetts. The language of this Agreement shall be
construed as a whole, according to its fair meaning, not strictly for or against
either party, with no regard whatsoever to the status of any person who drafted
all or any portion of this Agreement. This Agreement may be executed in
counterparts, each of which shall be deemed an original but all of which taken
together shall be deemed to constitute one and the same instrument. This
Agreement may not be assigned by either party.
12.     Notwithstanding any provision to the contrary, Recipient agrees to
comply with all applicable laws with regard to its receipt, processing and
holding of Discloser information, including without limitation employee
information, and compliance with privacy laws.
COMPANY: SONUS NETWORKS, INC.
By:
By: /s/ Jeffrey M. Snider
Name:
Name: Jeffrey M. Snider
Title:
Title: Chief Administrative Officer
Date:
Date: May 1, 2015
RECIPIENT
By:
By: /s/ Peter Polizzi
Name:
Name: Peter Polizzi
Date:
Date: May 1, 2015





    